Citation Nr: 1418120	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  11-24 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel
INTRODUCTION

The Veteran had active military service from March 1966 to March 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran and his spouse testified before the Board at a July 2013 hearing conducted at the RO.  A transcript of the hearing is of record.


FINDINGS OF FACT

1. Bilateral hearing loss is causally related to in-service noise exposure.

2. The Veteran experiences chronic tinnitus that first manifest during active service and has persisted since.


CONCLUSIONS OF LAW

1. Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2013).

2. Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. § 3.303 (2013).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

The Veteran asserts entitlement to service connection for bilateral hearing loss and tinnitus as directly related to active service.  Specifically, he contends he was exposed to acoustic trauma from exposure to various forms of weapons fire.  See, e.g., July 2013 hearing transcript.  He has testified that he began to notice subjective symptoms of ringing in the ears and decreased hearing in service, and that these symptoms have persisted since.  In addition, his spouse testified that he has complained of ringing in his ears for many years, and that she noticed he was not able to hear as well in conversations since he left service.

Initially, the Board observes the Veteran has a current diagnosis of tinnitus and bilateral hearing loss for VA purposes.  See 38 C.F.R. § 3.385 (2013).  In addition, his DD Form 214 reveals he has been awarded the Combat Infantryman Badge, and served as an Infantry Direct Fire Crewman.  Therefore, exposure to acoustic trauma in service, as well as the subjective symptomatology described by the Veteran, are conceded.  See 38 U.S.C.A. § 1154(b) (West 2002).  Having established a current diagnosis of tinnitus and hearing loss, as well as in-service acoustic trauma, the remaining question, therefore, is whether there is a nexus between the Veteran's current disability and his in-service acoustic trauma and related symptomatology.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

A review of the Veteran's service treatment records does not reveal complaints or a diagnosis of hearing loss or tinnitus during service.  The Veteran was provided a VA examination in July 2009.  Following a review of the claims file and audiological examination of the Veteran, the VA examiner opined that the Veteran's bilateral hearing loss and tinnitus are less likely than not related to active service, as the Veteran's hearing, based on normal hearing at service separation which was unchanged from his entrance to service.

In contrast, the Veteran has submitted an October 2009 private medical opinion, in which the audiologist determined the Veteran's current bilateral hearing loss and tinnitus are as likely as not related to his military service.  In this regard, the private audiologist noted that the noise levels encountered by the Veteran during his military service "appear to have been sufficient to cause cochlear nerve damage and the common resulting symptoms of sensorineural hearing loss and/or tinnitus."  

Tinnitus is the type of disorder associated with symptoms capable of lay observation (e.g., ringing or buzzing in the ears).  See Charles v. Principi, 16 Vet. App. 370 (2002).  Further, while the Veteran is not competent to render a diagnosis of hearing loss, he is competent to report symptoms of decreased hearing ability.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  The Board is within its province to weigh the Veteran's statements regarding the symptomatology he has experienced and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also 38 C.F.R. § 3.303(b) (providing for service connection based on continuity of symptomatology for chronic disabilities listed at 38 C.F.R. § 3.309(a), including hearing loss).  The Veteran is competent to report that he has tinnitus and decreased hearing ability, and both he and his spouse have indicated that he has suffered from these symptoms since his period of active service.  The Board finds these statements are credible.  

A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  When the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In light of the credible lay statements of record establishing a continuity of symptomatology and the October 2009 private medical opinion, and resolving all doubt in the Veteran's favor, the Board concludes that service connection for bilateral hearing loss and tinnitus is warranted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


